Citation Nr: 0201432	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  01-09 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date, prior to June 8, 1999, for 
the grant of a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel





INTRODUCTION

The veteran had verified active service from December 1968 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  The RO 
denied entitlement to a permanent and total disability rating 
for pension purposes.  The veteran filed a notice of 
disagreement with the above determination in December 1994.  
The RO issued a statement of the case in January 1995.  

While the RO did take intermediate rating action affirming 
the denial of entitlement to a permanent and total disability 
rating for pension purposes during the interim, and had 
provided the veteran with a VA Form 9, Appeal to the Board of 
Veterans' Appeals for completion and return, the Board has 
construed the May 1995 statement submitted by the veteran as 
a timely filed substantive appeal with the November 1994 RO 
denial.  It is also clear that the record shows the veteran 
has continued to pursue his originally filed claim for 
pension benefits.  Accordingly, the November 1994 denial 
never became final and is the subject of the current 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
the RO has informed the veteran of the type of evidence 
needed to substantiate his appeal.

2.  The veteran's initial application for a VA pension was 
received by the RO on July 5, 1994.

3.  The RO denied the veteran's claim for a VA pension in a 
November 1994 rating decision; the veteran completed the 
necessary steps to perfect an appeal of this decision, but 
the RO did not forward the case to the Board for appellate 
review.

4.  The RO subsequently continued the denial of entitlement 
to a VA pension in multiple rating decisions issued between 
December 1994 and February 1999; the veteran responded to 
each of these decisions within one year of notification.

5.  In November 2000 the RO granted entitlement to a 
permanent and total disability rating for pension purposes 
effective from June 8, 1999.

CONCLUSION OF LAW

The criteria for an effective date, for the grant of 
entitlement to a permanent and total disability rating for 
pension purposes, retroactive to July 5, 1994, have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400 (2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On July 5, 1994, the RO received a VA Form 21-526 (Veteran's 
Application for Compensation or Pension), in which he 
indicated that he suffered from a nervous breakdown and 
several physical disabilities.  

Subsequently, the veteran submitted private medical records 
dated from July 1986 to July 1994 indicating treatment for 
chest pain, and an August 1994 VA examination revealed 
presbyopia, anxiety and panic disorders, osteoarthritis of 
the lumbosacral spine and knees, pulmonary infiltrate, a 
hiatal hernia, and questionable hematuria.  None of these 
records contains a medical opinion regarding employability.

In November 1994, the RO denied the veteran's claim for a VA 
pension and notified him of this denial in the same month.  
Following receipt of his Notice of Disagreement and several 
private medical records showing renal treatment, the RO 
issued a Statement of the Case in January 1995.  

In February 1995, the veteran submitted a medical record 
showing treatment for several physical disabilities "to 
support my claim for nonservice[-]connected disability 
compensation."  He sent the RO a record of treatment for 
hypertension, angina pectoris, and a urinary tract infection 
in April 1995 "to substantiate my claim for nonservice[-
]connected disability pension."  

The RO continued the denial of entitlement to a VA pension in 
a May 1995 rating decision, and, in May 1995, the veteran 
submitted another two additional statements in support of his 
claim, accompanied by private medical records showing 
treatment for recurrent hypertension, angina pectoris, and a 
urinary tract infection.

In a June 1995 rating decision, the RO again denied the 
veteran's claim.  In the same month, in conjunction with 
separate service connection claims, he submitted private 
medical evidence of treatment for hypertension, pneumonitis, 
a urinary tract infection, angina pectoris, presbyopia, 
arthritis of both knees, hyperuricemia, and an anxiety 
reaction.  Also, in August 1995, he submitted a statement in 
which he requested a VA examination in conjunction with his 
VA pension claim.  This statement was accompanied by a 
private medical record indicating the same diagnoses noted in 
the medical report submitted in June 1995.

The veteran underwent a VA examination in October 1995, and 
this examination report contains diagnoses of an anxiety 
disorder, myopic astigmatism, presbyopia, a left renal cyst, 
bronchitis, osteoarthritis of the knees and the lumbosacral 
spine, and hypertension.  Again, this examination report 
includes no commentary regarding the veteran's employability.  

In a January 1996 rating decision, the RO continued the 
denial of entitlement to a VA pension.  The veteran responded 
to this decision in March 1996 and submitted private medical 
records showing treatment for right flank pain, chest pain, 
dizziness secondary to hypertension, and a urinary tract 
infection. 

In July 1996, the veteran submitted a private medical record 
containing diagnoses of hypertension, bronchitis, 
osteoarthritis of both knees, and a urinary tract infection.  
He also submitted a statement from a prospective employer, 
dated on February 7, 1996.  In this statement, the employer 
noted the following:

This is to certify that [the veteran] is 
applying as JANITOR in this Department of 
Physical Plant and Site Development 
Office dated January 15 1993, due to his 
present physical.  He is suffering 
Hypertension, Urinary tract infection, 
anxiety disorder, osteoarthritis, 
presbyopia, pneumonitis, and angina 
pectoris.  He is unfit to work.

A lay statement from the veteran, received in August 1996, 
was accompanied by a private medical certificate from July 
1996 showing treatment for hypertension and pneumonitis.

The RO denied the veteran's claim for a VA pension again in a 
September 1996 rating decision.  In October 1996, the veteran 
submitted further evidence "to support my claim for 
nonservice[-]connected disability compensation," including a 
medical record indicating treatment for hypertension, chronic 
obstructive pulmonary disease, bronchitis, suspect PTSD, and 
osteoarthritis.

The October 1996 statement was also accompanied by four 
statements from prospective employers who had ultimately 
rejected the veteran's application for employment.  A June 
18, 1993 statement indicates that he was rejected for a dump 
truck driver position "due to your illness."  An October 8, 
1996 statement reflects that he was found to be "physically 
unfit to work."  

In a statement dated on October 10, 1996, a judge noted that 
the veteran's pre-employment medical screening revealed him 
to be "unfit for employment in the government service."  
Also, an October 11, 1996 statement indicates that his 
application for a loan appraiser position was rejected "due 
to the result of his Medical Examination submitted to us 
stipulated therein that he is unfit to work."  

In April 1997, the veteran underwent multiple VA 
examinations, revealing hyperopia, hypertension, a low back 
disorder, degenerative arthritis of both knees, a hiatal 
hernia, a history of chronic obstructive pulmonary disorder, 
pneumonitis, a urinary tract infection, and a skin tag.  
Again, no commentary was provided regarding employability, 
and the RO continued the denial of entitlement to a VA 
pension in July 1997 rating decision.

In September 1997, the veteran submitted three additional 
statements from prospective employers who had rejected his 
applications for positions on account of his physical 
condition, all from 1997.  In letters received in October 
1997 and January 1998, the veteran again indicated that he 
sought a VA pension.  The July 1998 letter was accompanied by 
a January 1998 private medical record indicating dizziness 
and high blood pressure.

The veteran underwent a further VA examination in January 
1999, the report of which includes diagnoses of uncontrolled 
hypertension, sinus tachycardia, hyperglycemia, 
hypercholesteremia, elevated creatine levels, scarring, 
degenerative disc disease of the lumbosacral spine, and 
degenerative arthritis of the knees.  Once again, no 
information was provided as to how these disabilities 
affected his employability.  

In a February 1999 rating decision, the RO again denied 
entitlement to a VA pension, and the veteran, in an April 
1999 letter, reasserted that he was claiming this benefit.

The veteran's most recent reiteration of his previously filed 
claim was received by the RO on June 8, 1999, along with a 
May 1999 letter from a private doctor indicating current 
treatment for hypertension, arthritis of the upper and lower 
extremities, bronchitis, and a urinary tract infection.  
Subsequent to a July 2000 VA examination, the RO, in the 
appealed November 2000 rating decision, granted entitlement 
to a VA pension as of June 8, 1999, and the present appeal 
followed.


General criteria

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs (Secretary) must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 C.F.R. § 3.151(a) (2001).

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2001).  

"Date of receipt" generally means the date on which a 
claim, information or evidence was received by VA.  38 C.F.R. 
§ 3.1(r) (2001).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined as 
"[a]ny communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant." 
38 C.F.R. § 3.155 (2001).  

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (2001).

Except as otherwise provided, the effective date of an award 
of pension based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.400 (2001).

An award of disability pension may not be effective prior to 
the date entitlement arose.  38 C.F.R. § 3.400(b).  For 
claims received on or after October 1, 1984, the effective 
date for an award of disability pension will be the date of 
receipt of claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. 
§ 3.400(b).

An exception is provided where within one year from the date 
on which the veteran became permanently and totally disabled, 
the veteran files a claim for a retroactive award and 
establishes that a physical or mental disability, which was 
not the result of the veteran's own willful misconduct, was 
so incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension 
award may be effective from the date of receipt of claim or 
the date on which the veteran became permanently and totally 
disabled, whichever is to the advantage of the veteran.  
While judgment must be applied to the facts and circumstances 
of each case, extensive hospitalization will generally 
qualify as sufficiently incapacitating to have prevented the 
filing of a claim.  For the purposes of this subparagraph, 
the presumptive provisions of 38 C.F.R. § 3.342(a) (2001) do 
not apply.  38 C.F.R. § 3.400(b)(1)(ii)(B).

Where disability pension entitlement is established based on 
a claim received by VA on or after October 1, 1984, the 
pension award may not be effective prior to the date of 
receipt of the pension claim unless the veteran specifically 
claims entitlement to retroactive benefits.  

A claim for retroactive pension under 38 C.F.R. 
§ 3.400(b)(1)(ii)(B) must be received within one year of the 
date on which the veteran became permanently and totally 
disabled.  38 C.F.R. § 3.151(b) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a pension award may be effective 
earlier than the date of receipt of the claim resulting in an 
award only if: (1) the veteran specifically claims 
entitlement to retroactive benefits separately or together 
with the claim for disability pension, and the claim for 
retroactive benefits is received by VA within one year from 
the date on which the veteran became permanently and totally 
disabled; (2) for claims received on or after October 1, 
1984, the disability is not the result of the veteran's own 
willful misconduct; and (3) the disability is so 
incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled.  See Tetro v. Gober, 
14 Vet. App. 100, 105 (2000).  

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. 
§§ 3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after the final disallowance, the effective date is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  


Analysis

Preliminary matter: duty to assist

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim.  

No further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has made sufficient efforts to obtain records of all 
medical treatment reported by him and afforded him a VA 
examination in July 2000.  

VA's duty to notify the veteran of the evidence necessary to 
substantiate his claim has also been met.  See 38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 2001).  The RO informed him of the 
need for such evidence in the August 2001 Statement of the 
Case.  

To date, the RO has not provided the veteran with the newly 
enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A, as 
contained in the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).   

However, given that the actions by the RO reflect fundamental 
compliance with these provisions, the Board finds that the 
veteran's appeal will not be adversely affected merely 
because the RO developed this appeal prior to, and did not 
inform him of, the enactment of the new provisions of 
38 U.S.C.A. §§ 5103 and 5103A.  See Bernard v. Brown, 4 Vet. 
App. at 394; see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).


Earlier effective date: pension

The Board has first sought to determine the date of claim for 
purposes of ascertaining the proper effective date for the 
grant of a VA pension and is in substantial disagreement with 
the RO as to their finding that June 8, 1999 was the correct 
date of claim.



As indicated above, the veteran's initial application for a 
VA pension was received by the RO on July 5, 1994.  While the 
RO denied the veteran's claim for a VA pension in a November 
1994 rating decision, the veteran submitted a Notice of 
Disagreement with this decision and was issued a Statement of 
the Case in January 1995.  A series of lay statements 
submitted from February to May of 1995 reflect a clear intent 
to continue the claim of entitlement to a VA pension.  

The Board finds that the February 1995 lay statement 
initially submitted by the veteran fulfills the criteria for 
a timely Substantive Appeal under 38 C.F.R. § 20.202 (2001), 
as this statement clearly identified the issue being 
appealed.  In fact, additional statements submitted by the 
veteran between February and Mary 1995 may be similarly 
construed.  

Procedurally, the next step should have been for the RO to 
certify this appeal to the Board.  See 38 C.F.R. § 19.35 
(2001).  This certification never occurred, however. As such, 
the November 1994 rating decision cannot be deemed final 
under 38 U.S.C.A. § 7105(c) (West 1991).

Additionally, the Board notes that the RO subsequently 
continued the denial of entitlement to a VA pension in 
multiple rating decisions issued between December 1994 and 
February 1999.  However, the veteran responded to each of 
these decisions within one year of notification.

In short, none of the rating decisions wherein the RO denied 
entitlement to a VA pension that were issued prior to June 
1999 are final under 38 U.S.C.A. § 7105(c).  The veteran's 
initial July 5, 1994 claim, therefore, remained open during 
the pendency of this appeal, and the date of claim for 
effective date purposes is July 5, 1994.  Under general 
circumstances, in view of the relevant provisions of 
38 C.F.R. § 3.400(b)(1)(ii), that same date would be the 
effective date for the grant of entitlement to VA pension.  

The only exception to this rule would arise if the veteran 
filed a claim for retroactive pension within one year of 
becoming permanently and totally disabled and was prevented, 
on account of incapacity, from filing a disability pension 
claim for at least the first 30 days immediately following 
the date on which he became permanently and totally disabled.  
See Tetro v. Gober, 14 Vet. App. at 105; 38 C.F.R. 
§ 3.400(b)(1)(ii)(B).  However, that particular factual 
scenario is not indicated by the facts in this case, given 
the absence of hospitalization or other evidence of 
incapacity.

Therefore, in view of the relevant provisions of 38 C.F.R. 
§ 3.400, an effective date of July 5, 1994, is assigned for 
the grant of entitlement to a VA pension.  To that extent, 
the veteran's appeal is granted.


ORDER

Entitlement to an effective date, for the grant of a 
permanent and total disability rating for pension purposes 
retroactive to July 5, 1994, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

